DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Regarding Rejection under 35 U.S.C. 102
Applicant’s amendment and arguments with respect to rejections have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nowak-Przygodzki et al., (US Pub. 2019/0132265, published on 2019-May-02, hereinafter Nowak) in view of Kim (US Pub. 2018/0301147).
Regarding claim 1, Nowak discloses an artificial intelligence device comprising: 
a communication interface configured to perform communication with a first peripheral device and a second peripheral device (Fig. 1, [0031] cloud-based automated assistant components 119 communicatively coupled to client devices 106, to 106, via one or more networks 110); and 
a processor configured to: 
obtain, from the first peripheral device, first voice data corresponding to a first utterance issued by a user (Fig. 1, [0031][0038][0039] receiving user’s speech from client computing devices, e.g. 1061-106N, which may execute a respective instance of an automated assistant client 118), 
obtain, [from the first voice recognition service provider, a first analysis result of] a first intention corresponding to the obtained first voice data (Fig. 1, [0040][0050][0054] obtaining speaker’s intention corresponding to the received input speech), 
output the first analysis result to the first peripheral device ([0050][0054][0064]-[0073] generating and submitting a search query for the schedule and displaying responsive data on second client device 2062), and
obtain, from the second peripheral device, second voice data corresponding to a second voice uttered by the user (Figs. 2A-D, [0031][0038][0039][0067]-[0073] receiving user’s speech from client computing devices ,e.g. 1061-106N, 2061, 2062  which may execute a respective instance of an automated assistant client 118).
Nowak does not explicitly teach, however Kim does explicitly teach including the bracketed limitation:
transmit the first voice data to a first voice recognition service provider matched with the first peripheral device, obtain, [from the first voice recognition service provider, a first analysis result of] a first intention corresponding to the obtained first voice data, obtain, from the second peripheral device, second voice data corresponding to a second voice uttered by the user, transmit the second voice data to a second voice recognition service provider matched with the second peripheral device, wherein the second voice recognition service provider is a different voice recognition service provider than the first voice recognition service provider such that each voice recognition service provider generates a respective primary analysis result using a primary analysis result from a respective primary intent of the other voice recognition service provider, based on a second intention corresponding to the obtained second voice data being an interactive intention associated with a first intention, obtain, from the second voice recognition service provider, a second analysis result based on the first intention and the second intention corresponding to the obtained second voice data, and cause an output of the second analysis result to the second intention ([0037]-[0047] “when user 90 issues different queries or commands to different IPA services … query processing module 233 is configured to detect change listener commands included in query content 302, determine to what listener (i.e., what IPA service) user 90 intends to direct a previously issued query or command, and modify metadata 305 accordingly… IPA communications management module 234 is configured to manage interfaces with first IPA service 140, second IPA service 150, and third IPA service”).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the method of  Automated assistants with conference capabilities as taught by Nowak with the method of Management layer for multiple intelligent personal assistant services as taught by Kim to provide advantage which is that the user can direct voice commands to one or more of the multiple IPAs using more conversational and natural syntax than permitted by conventional techniques (Kim, [0008]).
Regarding claims 4, Nowak in view of Kim discloses the artificial intelligence device of claim 1, and Nowak further discloses:
wherein the processor is further configured to obtain the second analysis result for the obtained second intention in consideration of the obtained first intention and to transmit the obtained second analysis result to the second peripheral device ([0068]-[0071] displaying responsive data based on meeting contents which including intention and query result).
Regarding claims 5, Nowak in view of Kim discloses the artificial intelligence device of claim 4, and Nowak further discloses:
wherein the processor is further configured to obtain a third analysis result in consideration of the obtained second intention without considering the obtained first intention and to transmit the obtained third analysis result to the second peripheral device based on a determination that the obtained second intention is not the interactive intention associated with the obtained first intention ([0068]-[0071] displaying meeting summary based on meeting contents).
Regarding claims 6, Nowak discloses the artificial intelligence device of claim 1.
Nowak does not explicitly teach, however, Kim does explicitly teach:
wherein the processor is further configured to: obtain identification information for the first peripheral device and the second peripheral device, and determine the voice recognition service provider for providing an analysis result from among a plurality of voice recognition service providers based on the obtained identification information of each peripheral device according to an intention analysis result information ([0037]-[0047] “IPA communications management module 234 is configured to manage interfaces with first IPA service 140, second IPA service 150, and third IPA service”).
Regarding claims 7, Nowak in view of Kim discloses the artificial intelligence device of claim 6, and Nowak further discloses:
wherein the processor is further configured to transmit the first analysis                                                             result and a source for identifying the determined voice recognition service provider to each peripheral device ([0057][0058][0065][0066] transmitting and displaying visual output on a conference television screen or even individual computer screens viewed by the participants).
Regarding claims 8, Nowak in view of Kim discloses the artificial intelligence device of claim 1, and Nowak further discloses:
wherein the processor is further configured to: convert the obtained first voice data into first text data, wherein the first intention is obtained through an intention analysis of the converted first text data, and convert the obtained second voice data into second text data, and obtain the second intention through intention analysis of the converted second text data ([0038]-[0042] each of the client computing devices 106 1-N has TTS function and automated assistant 120 performs natural language process in order to interpret input and determine intention of the speaker).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEONG-AH A. SHIN whose telephone number is (571)272-5933. The examiner can normally be reached 9 AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Seong-ah A. Shin
Primary Examiner
Art Unit 2659



/SEONG-AH A SHIN/Primary Examiner, Art Unit 2659